DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the communication filed on August 29, 2019.
Claims 1-17 are pending in this action. 

Allowable Subject Matter
Claims 1-17 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
The applicant discloses a robot capable of conversation and a method of controlling a robot capable of conversation. The prior art of record fails to teach or fairly suggest the claimed combinations of features. The prior art of record fails to teach or fairly suggest in combinations with other limitations particularly, “a controller controlling a rotation direction of the main body such that the first region is directed toward the listener robot at a time point adjacent to a transmission time of the first data signal, and controlling the speaker to output the first robot voice signal after the rotation direction of the robot is controlled, wherein the listener robot receives the first data signal transmitted from the external server and is controlled to operate based on the first data signal”.
Regarding closest prior art of record of Sohn (WO 2020/141636A1) discloses, “a control method for a robot system, comprises the following steps: a first robot receives a user input comprising a delivery request for a prescribed product; the first robot transmits, to a server, information based on the user input; the server determines a support robot that will support a task corresponding to the delivery request; the server makes a request for the task to a second robot, which has been determined as the support robot; the second robot receives the product; and the second robot moves to a delivery place included in the delivery request, and thus convenience of use can be improved through inter-robot cooperation (Abstract)”. Also discloses, “the body 111b may be configured to be rotatable in left and right directions. That is, the body 111b may be configured to be rotatable 360 degrees around the z-axis”.
However, the prior art of record fails to teach or fairly suggest combinational teaching of the claim limitations particularly, “a controller controlling a rotation direction of the main body such that the first region is directed toward the listener robot at a time point adjacent to a transmission time of the first data signal, and controlling the speaker to output the first robot voice signal after the rotation direction of the robot is controlled, wherein the listener robot receives the first data signal transmitted from the external server and is controlled to operate based on the first data signal”. Therefore, claims are allowed over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Abul K. Azad whose telephone number is (571) 272-7599. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bhavesh Mehta, can be reached at (571) 272-7453.
Any response to this action should be mailed to:
Commissioner for Patents 
P.O. Box 1450
Alexandria, VA 22313-1450
Or faxed to: (571) 273-8300.
Hand-delivered responses should be brought to 401 Dulany Street, Alexandria, VA-22314 (Customer Service Window).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
					
June 4, 2022							
	
/ABUL K AZAD/Primary Examiner, Art Unit 2656